013019.1234 .3B .00204050 .001                                                                           1823070 .Court . 464
                                           United States
                                    Case 18-23070-kl  DocBankruptcy Court
                                                          21 Filed 01/30/19                  Page    1 18-23070
                                                                                                       of 12 KL
                                                   HAMMOND/NORTHERN DIST OF INDIANA

                                                                      IN RE
                                                                    ANTOINETTE DENISE MCDONALD
           1823070                                                  340 E 130 LN
           PAUL CHAEL
           401 W 84TH DR                                            CROWN POINT, IN 46307
           SUITE C                                                              SSN or Tax I.D. XXX-XX-7035
           MERRILLVILLE, IN 46410




           U.S. BANKRUPTCY COURT
           5400 FEDERAL PLAZA
           HAMMOND, IN 46320
                                                                               CLAIM NO: -Court -A                    U.S.




                                 ************************* NOTICE OF HEARING *************************


                                         SEE ATTACHED PLAN AND NOTICE OF HEARING




                                                       DATED: January 30, 2019 at HAMMOND, IN

                                                                     BY THE COURT

                                                                     KENT LINDQUIST
                                 Case 18-23070-kl                   Doc 21           Filed 01/30/19               Page 2 of 12

                                            UNITED STATES BANKRUPTCY COURT
                                                                Northern District of Indiana
                                                                    Hammond Division
In Re: Debtor(s) (name(s) and address)                                             )
Antoinette Denise McDonald                                                         )
xxx−xx−7035                                                                        )
340 East 130th Lane                                                                ) Case Number: 18−23070−kl
Crown Point, IN 46307                                                              )
                                                                                   )
                                                                                   )
                                                                                   )
                                                                                   )
                                                                                   ) Chapter: 13
                                                                                   )
                                                                                   )
                                                                                   )
                                                                                   )
                                                                                   )


                ORDER AND NOTICE SCHEDULING HEARING ON CONFIRMATION
                 OF CHAPTER 13 PLAN AND FIXING TIME TO OBJECT THERETO
   The Debtor(s) filed a Chapter 13 Plan and the Trustee has filed his Notice of Conclusion of §341(a) Meeting of
Creditors and Motion to Set Confirmation Hearing. It is therefore,

    ORDERED AND NOTICE HEREBY IS GIVEN THAT:
   The hearing on confirmation of the Chapter 13 Plan of the Debtor(s) is hereby scheduled for February 27, 2019 at
02:00 PM (local Court time) in Room 6, Hammond Federal Building, 5400 Federal Plaza, Hammond, Indiana, or as
soon thereafter as counsel may be heard, pursuant to §1324(b). The hearing may be adjourned from time to time by
announcement in open court, without further written notice. The adjourned hearing date will be available through
PACER, the court's electronic public access service or through the public access terminals located in the Clerk's office.
   OBJECTIONS TO THE CONFIRMATION OF THE PLAN OF THE DEBTOR(S), IF ANY, MUST BE
FILED IN WRITING ON OR BEFORE February 20, 2019 , WITH THE CLERK, UNITED STATES
BANKRUPTCY COURT, AND SERVED UPON THE ATTORNEY FOR DEBTORS(S) AND THE CHAPTER
13 TRUSTEE. See Fed. R. Bk. P. 2002(b)(2). Any objection to confirmation shall contain a short, plain statement
concerning the factual or legal basis for the objection, or any such objection may be overruled without a hearing. See
N.D.Ind.L.B.R. B−9014−1(a).

   In the event that any such objection to confirmation is timely filed, the Court will set the same down for a
prehearing conference or a final hearing at a later date upon further notice to the objectant, the Debtor(s), and the
Trustee. ACCORDINGLY, IF A TIMELY OBJECTION IS FILED THE OBJECTANT MAY, BUT NEED
NOT, ATTEND THE CONFIRMATION HEARING.

  PLEASE NOTE THAT IF THERE ARE NO OBJECTIONS TO THE PLAN OR OBJECTIONS HAVE
BEEN WITHDRAWN OR SETTLED THE DEBTOR(S) AND DEBTOR(S)' ATTORNEY NEED NOT
ATTEND THE CONFIRMATION HEARING. ONLY THE TRUSTEE'S ATTENDANCE IS REQUIRED.1


   1 The Court has an independent duty pursuant to §1325(a) to determine whether a debtor's plan should be confirmed. The Supreme Court in United Student Aid Funds v.
Epinosa, 559 U.S. 260, 130 S. Ct. 1367 (2010), stated that if a plan conflicts with the Bankruptcy Code on Rules of Procedure the failure to comply with those requirements
should prevent confirmation even if the creditor fails to object or appear and §1325(a) requires Bankruptcy Courts to address and correct a defect in a debtor's proposed
Plan even if no creditors raises the issue. Id. 559 U.S. at 276 and 277, 130 S. Ct. 1380 and 1381 n.14. See also, In re Coalton, 437 B.R. 412, 417 (Bankr. N.D. Ala. 2010)
McCullough v. Brown, 162 B.R. 506, 508, n. 3 (N.D. Ill. 1993); In re Christophe, 151 B.R. 475, 477 (Bankr. N.D.Ill. 1993); In re Snider Farms, Inc., 83 B.R. 977, 986
(Bankr. N.D. Ind. 1988). In re Harris, 62 B.R. 391, 393, N. 1 (Bankr. E.D. Mich. 1986) (interpreting §1322 and §1325, the Court denied confirmation though objecting
party did not appear at hearing and certain issues were not briefed); In re Jewell, 75 B.R. 318, 319 (Bankr. S.D. Ohio 1987).

   The plan proponent has the burden of proving the satisfaction of each of the requirements to have a plan confirmed. In re Pierce, 82 B.R. 874, 885 + n. 9 (Bankr. S.D.
Ohio 1987); In re Goodavage, 41 B.R. 742, 743 (Bankr. E.D. Va. 1984). Accordingly, even if there are no objections to the plan the Court may still deny confirmation if the
proposed plan does not satisfy the requirements of 11 U.S.C. §1322 and §1325 and the other applicable provisions of Title 11.

    If counsel for the Debtor(s) is aware of any provision of the Plan, the schedules, or the Form B122C which might result in denial of confirmation, the attorney
for the Debtor(s) should consider attending the confirmation hearing or contacting the Chapter 13 Trustee prior to the hearing even if no objections have been
filed.
                       Case 18-23070-kl          Doc 21      Filed 01/30/19       Page 3 of 12


   No later than twenty−eight (28) days prior to the time fixed for filing objections to confirmation and the hearing to
consider confirmation of the plan, as set out above, the Chapter 13 Trustee is hereby directed to cause a copy of this
Order and Notice, together with a copy of the Plan, to be served upon all the entities listed on the Creditor Matrix in
this case as of the date of this Order pursuant to Fed. R. Bk. P. 3015(d) and Fed. R. Bk. P. 2002(b)(2), and promptly
thereafter, cause to be filed proof of service thereof with the Court. A list of all creditors and parties in interest and
their addresses is available through PACER. If any creditor or party in interest is entitled to service of the plan in the
manner provided by Rule 7004, see e.g., Fed. R. Bankr. P. Rules 3012(b); 4003(d); 7004, it shall be the debtor(s)'
responsibility to serve the plan in the required manner and make due proof thereof.

  DEBTOR'S COUNSEL SHALL SUBMIT A FORM ORDER OF CONFIRMATION NO LATER THAN
FIVE (5) BUSINESS DAYS PRIOR TO THE CONFIRMATION HEARING. SEE N.D. Ind. L.B.R.
B−9013−1(c). IF THE CONFIRMATION ORDER HAS NOT BEEN SUBMITTED BY DEBTOR(S)'
COUNSEL, THE COURT MAY HOLD THE CONFIRMATION HEARING, BUT DENY ANY AWARD OF
ATTORNEY'S FEES TO DEBTOR(S)' ATTORNEY UNTIL AN ITEMIZED FEE APPLICATION AND
PROPOSED ORDER IS SUBMITTED.

   Any request for a continuance must be by Verified Motion filed with the Court prior to the above hearing date
showing good cause therefore signed by at least one attorney of record with a copy of the same first served upon the
Trustee. If no such Motion is filed, the Court may proceed to hold the confirmation hearing.
   SO ORDERED.




   Dated: January 27, 2019


                                                                             Kent Lindquist
                                                                             ______________________________________
                                                                             Judge, United States Bankruptcy Court
                                                                                                     Document No. 20 − 2



WE−35
(Rev. 12−01−17)
                         Case 18-23070-kl          Doc 21         Filed 01/30/19     Page 4 of 12

                                                  Notice Recipients
District/Off: 0755−2                    User: cgeorgakl                    Date Created: 1/27/2019
Case: 18−23070−kl                       Form ID: 497                       Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Antoinette Denise McDonald      340 East 130th Lane      Crown Point, IN 46307

                                                                                                     TOTAL: 1
                                           Case 18-23070-kl          Doc 21          Filed 01/30/19         Page 5 of 12
 Fill in this information to identify your case:
 Debtor 1               Antoinette Denise McDonald
                              First Name            Middle Name          Last Name
 Debtor 2
 (Spouse, if filing) First Name       Middle Name           Last Name
 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF INDIANA                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.
                                                                                                                       See Section 8 Below
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$380 per Month for 36 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                   Chapter 13 Plan                                                    Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                          Case 18-23070-kl                   Doc 21   Filed 01/30/19          Page 6 of 12

 Debtor                Antoinette Denise McDonald                                                    Case number


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          See Section 8 Below

2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $13,680.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest     Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate         payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments
                                             2016
                                             Hyundai
                                             Sonata
 Foursight             $27,600.0             62000
 Capital               0                     miles                   $11,922.00        $0.00         $11,922.00      6.00%          $362.69                 $725.38

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Official Form 113                                                                 Chapter 13 Plan                                              Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                          Case 18-23070-kl           Doc 21     Filed 01/30/19            Page 7 of 12

 Debtor                Antoinette Denise McDonald                                              Case number


Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

 Name of Creditor                                                             Collateral
 Fedex Employees Credit Assn.                                                 340 East 130th Lane Crown Point, IN 46307 Lake County

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $0.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $0.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                    % of the total amount of these claims, an estimated payment of $       .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00.
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.


Official Form 113                                                          Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                          Case 18-23070-kl           Doc 21     Filed 01/30/19             Page 8 of 12

 Debtor                Antoinette Denise McDonald                                                  Case number

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 1. In the event the Indiana Department of Revenue is granted an allowed secured claim, the allowed claim shall be paid at 3%
 interest. If the federal Internal Revenue service is allowed a secured claim, its claim shall be paid at 5% interest.
 2. Allowed priority tax claims shall be paid 100% at 0% interest after the payment of Debtor's counsel.
 3. The debtors will turn over to the Chapter 13 Trustee a copy of any federal and state tax returns filed by the debtor during
 each year of this plan. Debtors have changed their deductions to accurately reflect their tax exemptions as provided in Form
 W-4, as amended, and issued by the Federal Internal Revenue Service and the related form issued by the Indiana
 Department of Revenue. Debtor(s) shall contribute towards plan payments, tax refunds in excess of $750.00 per year and
 received during the first 36 months of the Debtor's plan. No provision is made to contribute any child tax credit or earned
 income credit.
 4. Post petition claims filed under 11 U.S.C. §1305 may be provided for and paid under this plan.
 5. In the event the Debtor(s) completes the terms of this plan by fully paying the debts set forth here (with the exception of
 general unsecured creditors which shall have no set payment and may be paid nothing) in accordance with the confirmation
 of this plan after the 36th month, but before the end of the plan's proposed term, then the Debtor(s)' plan shall be deemed
 fully paid and completed.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Antoinette Denise McDonald                                       X
       Antoinette Denise McDonald                                            Signature of Debtor 2
       Signature of Debtor 1

       Executed on            November 13, 2018                                      Executed on

 X     /s/ David M. Dabertin                                                  Date     November 13, 2018

Official Form 113                                                          Chapter 13 Plan                                             Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                          Case 18-23070-kl           Doc 21   Filed 01/30/19        Page 9 of 12

 Debtor                Antoinette Denise McDonald                                           Case number

       David M. Dabertin 19314-45
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                         Chapter 13 Plan                                         Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                                        Case 18-23070-kl             Doc 21   Filed 01/30/19        Page 10 of 12

 Debtor                Antoinette Denise McDonald                                           Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                       $725.38

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                       $0.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                 $321.31

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                 +                                        $0.00


 Total of lines a through j                                                                                                                    $1,046.69




Official Form 113                                                         Chapter 13 Plan                                               Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                                                                                   1234
                                    CERTIFICATE
                           Case 18-23070-kl
                                                  OF MAILING
                                            Doc 21 Filed 01/30/19 Page 11 of 12
CASE: 1823070        TRUSTEE: 3B           COURT: 464                                        Page 1 of 2
TASK: 01-29-2019 .00204050.LSA001          DATED: 01/30/2019
Court              Served Electronically

Debtor             ANTOINETTE DENISE MCDONALD                  340 E 130 LN
                                                               CROWN POINT, IN 46307
799       000002   DAVID DABERTIN ATTY AT LAW CORP             5246 HOHMAN AVE. STE 302
                                                               HAMMOND, IN 46320
          000031   KEITH DEVON MCDONALD

          000017   FINGERHUT                                   PO BOX 166
                                                               NEWARK, NJ 07101-0166
          000035   PENN CREDIT                                 P O BOX 988
                                                               HARRISBURG, PA 17108
003       000007   INTERNAL REVENUE SERVICE                    P.O. BOX 7346
                                                               PHILADELPHIA, PA 19101-7346
003       000041   INTERNAL REVENUE SERVICE                    P.O. BOX 7346
                                                               PHILADELPHIA, PA 19101-7346
012       000012   PRA RECEIVABLES MANAGEMENT                  AGENT OF PORTFOLIO RECOVERY ASSOC
                   P O BOX 12914                               NORFOLK, VA 23541
011       000013   PRA RECEIVABLES MANAGEMENT                  AGENT OF PORTFOLIO RECOVERY ASSOC
                   P O BOX 12914                               NORFOLK, VA 23541
          000036   PORTFOLIO RECOVERY ASSOC                    P O BOX 12914
                                                               NORFOLK, VA 23541
          000032   LVNV FUNDING LLC                            PO BOX 10585
                                                               GREENVILLE, SC 29603-0585
001       000015   LVNV FUNDING                                C/O RESURGENT CAPITAL
                   P O BOX 10587                               GREENVILLE, SC 29603-0587
009       000030   LVNV FUNDING                                C/O RESURGENT CAPITAL
                   P O BOX 10587                               GREENVILLE, SC 29603-0587
014       000034   NAVIENT SOLUTIONS, INC.                     DEPARTMENT OF EDUCATION LOAN SVC
                   PO BOX 740351                               ATLANTA, GA 30374-0351
          000010   BANK OF AMERICA                             PO BOX 25118
                                                               TAMPA, FL 33622-5118
          000016   FEDEX EMPLOYEES CREDIT                      ASSN
                   3670 HACKS CROSS ROAD                       MEMPHIS, TN 38125
Special            INDIANA GROSS INCOME TAX DIV                PO BOX 595
                                                               INDIANAPOLIS, IN 46204
          000028   INDIANA DEPT OF REVENUE                     BANKRUPTCY SECTION N-240
                   100 NORTH SENATE AVE                        INDIANAPOLIS, IN 46204
          000006   IND DEPT OF REV                             BANKRUPTCY SECTION ROOM N-240
                   100 NORTH SENATE AVE                        INDIANAPOLIS, IN 46204-0000
          000011   BRIDGE LENDING SOLUTIONS                    PO BOX 481
                                                               LAC DU FLAMBEAU, WI 54538
          000029   JEFFERSON CAPITAL SYSTEMS                   16 MCLELAND ROAD
                                                               SAINT CLOUD, MN 56303
          000021   FOX HILLS CASH                              PO BOX 196
                                                               BATESLAND, SD 57716
013       000008   AMERICASH LOANS                             P O BOX 1728
                                                               DES PLAINES, IL 60017-1728
          000037   SONO BELLO-BODY CONTOUR                     CENTERS
                   1051 PERIMETER DRIVE                        SCHAUMBURG, IL 60173
                                                                                                                   1234
                                                   CERTIFICATE
                                        Case 18-23070-kl
                                                                 OF MAILING
                                                           Doc 21 Filed 01/30/19 Page 12 of 12
CASE: 1823070        TRUSTEE: 3B                          COURT: 464                                         Page 2 of 2
TASK: 01-29-2019 .00204050.LSA001                         DATED: 01/30/2019
                000024        HEALTHCARE ASSOCIATES                           9640 S PULASKI RD
                                                                              OAK LAWN, IL 60453
005             000026        ILLINOIS TOLLWAY                                2700 OGDEN AVENUE
                                                                              DOWNERS GROVE, IL 60515
                000025        HEALTHCARE ASSOCIATES CU                        1151 EAST WARRENVILLE RD
                                                                              NAPERVILLE, IL 60563
008             000014        CITY OF CHICAGO DEPARTMENT OF REV               C/O ARNOLD SCOTT HARRIS
                              111 W JACKSON SUITE 600                         CHICAGO, IL 60604
                000009        ARNOLD SCOTT HARRIS PC                          111 WEST JACKSON BLVD
                              SUITE 600                                       CHICAGO, IL 60604-4134
                000023        HARRIS AND HARRIS                               111 WEST JACKSON BLVD #400
                                                                              CHICAGO, IL 60604-4134
004             000018        JEFFERSON CAPITAL                               P O BOX 772813
                                                                              CHICAGO, IL 60677-2813
010             000039        AMERICAN INFOSOURCE AS AGENT                    FOR VERIZON
                              PO BOX 248838                                   OKLAHOMA CITY, OK 73124-8838
006             000022        GINNY'S                                         % CREDITORS BANKRUPTCY SVC
                              PO BOX 800849                                   DALLAS, TX 75380
007             000033        MONTGOMERY WARD                                 % CREDITORS BANKRUPTCY SERVICE
                              PO BOX 800849                                   DALLAS, TX 75380
002             000020        FOURSIGHT CAPITAL, LLC                          PO BOX 45026
                                                                              SALT LAKE CITY, UT 84145
002             000040        FOURSIGHT CAPITAL, LLC                          PO BOX 45026
                                                                              SALT LAKE CITY, UT 84145
                000019        FOURSIGHT CAPITAL                               DEPT #2026
                              P O BOX 29675                                   PHOENIX, AZ 85038-9675
                000038        UNITED AUTO CREDIT                              PO BOX 14217
                                                                              IRVINE, CA 92623
                000027        INBOX LOAN                                      PO BOX 881
                                                                              SANTA ROSA, CA 95402
                                                                                                           40 NOTICES
         THE ABOVE REFERENCED NOTICE WAS MAILED TO EACH OF THE ABOVE ON 01/30/2019.
         I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
         EXECUTED ON 01/30/2019 BY /S/EPIQ Systems, Inc.

*CM - Indicates notice served via Certified Mail
